Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    This office action is responsive to applicant’s amendment mailed August 17, 2021. In view of applicant’s amendments to the claims and applicant’s persuasive arguments, the prior rejection of claim 10 under 35 U.S.C 112(b), second paragraph and the prior rejection of claims 1-10, 12, 13 and 16-23 under 35 U.S.C. 102(a)(1) as being anticipated by Arosio (US 5,884,897) are hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-12, 16-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, III (US 6,237,632). The patent to Smith, III discloses a coupling assembly comprising: a nipple component (10) and a coupler component (not illustrated) that are connectable to each other to form a fluid flow pathway through the coupling assembly; wherein: the nipple component comprises a nipple body (15) that defines a chamber that receives a first valve (30) and a second valve (40) that are moveable within the chamber, and the first valve and the second valve are spring biased against each by isolating the fluid flow from an area of the chamber in which components of the first valve reside; see Figures 1 and 2. As to claim 2, wherein the nipple body defines a recess that receives an interface seal (74), and when the second valve is in the closed position, the interface seal is isolated from the fluid flow; see Figure 1. 
Allowable Subject Matter
Claims 3-6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915. The examiner can normally be reached Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN L LEE/Primary Examiner, Art Unit 3753